Citation Nr: 0833201	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  03-34 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to July 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran has since relocated 
and his claims files are now under the jurisdiction of the 
Baltimore, Maryland, RO.

On his November 2003 substantive appeal, the veteran 
requested that he be provided a hearing before a Veterans Law 
Judge.  He was scheduled and informed of such a hearing and 
that he failed to report for the hearing.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2007).  Accordingly, this veteran's request for 
a hearing is considered withdrawn.

This case was previously before the Board in April 2005 and 
in April 2006 when it was remanded for further development.  


FINDING OF FACT

The veteran's depressive disorder had its onset during 
service.


CONCLUSION OF LAW

Depressive disorder was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
depressive disorder, which represents a complete grant of the 
benefit sought on appeal.  Thus, no discussion of VA's duties 
to notify and assist is required.

The veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include as secondary to 
service-connected hearing loss and tinnitus.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In June 2006 the veteran was afforded a VA Compensation and 
Pension psychiatric examination.  After examination, the 
veteran was diagnosed with heroin dependence; cocaine 
dependence; depressive disorder, not otherwise specified; and 
substance induced mood disorder.  The examiner opined that 
the veteran's conditions were at least as likely as not 
related to the veteran's military service.


In light of the medical evidence, the Board finds that the 
veteran's depressive disorder was incurred in service.  
Accordingly, service connection for depressive disorder is 
granted.


ORDER

Service connection for depressive disorder is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


